AFFIRM; and Opinion Filed April 25, 2019.




                                                                   In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas
                                                        No. 05-18-00716-CV

                                      JOHN CHOWDHURY, Appellant
                                                V.
                                 KINGDOM GROUP INVESTMENTS, Appellee

                                 On Appeal from the County Court at Law No. 5
                                             Dallas County, Texas
                                     Trial Court Cause No. CC-18-01053-E

                                          MEMORANDUM OPINION
                                      Before Justices Bridges, Brown, and Nowell
                                               Opinion by Justice Brown
         In this forcible detainer and eviction case, appellant John Chowdhury appeals the county

court’s judgment awarding possession of real property (the Property) to appellee Kingdom Group

Investments (KGI).1 In two issues, Chowdhury contends the county court lacked jurisdiction to

enter judgment. For the following reasons, we affirm the county court’s final judgment.

                                                             BACKGROUND

         In 1998, Chowdhury borrowed money secured by a deed of trust on the Property. In

November 2017, Elegant Investment Group, Inc., Holiday Lodge, Inc., and Tuesday Real Estate,

LLC, together, bought the Property at a foreclosure sale and, on December 22, 2017, sold the

Property to KGI. In January 2018, counsel for KGI sent a letter to Chowdhury demanding that he


   1
       Sumi Chowdhury also was a defendant in this suit, but is not a party to this appeal.
vacate the Property within three days. When Chowdhury failed to vacate, KGI filed this action in

justice court for possession of the Property.

       According to his brief, Chowdhury filed an action in district court on December 18, 2017,

before the Property was conveyed to KGI, challenging the foreclosure sale. Chowdhury asserts

that he later added KGI as a defendant in the district court action and obtained a temporary

restraining order (TRO) preventing KGI from taking any action to evict Chowdhury. Neither the

TRO, the petition, nor any other evidence of the district court action are in the appellate record.

       Following a February 6, 2018 bench trial, the justice court entered a take-nothing judgment

in KGI’s forcible detainer action. KGI appealed the judgment to county court, where Chowdhury

filed a motion to dismiss, plea to abate, and plea to the jurisdiction. Chowdhury argued the county

court lacked jurisdiction because the district court TRO, which was in effect from January 9, 2018

until February 6, 2018, precluded KGI from prosecuting the forcible detainer action and rendered

the justice court’s judgment void. Alternatively, Chowdhury argued the county court should have

abated or dismissed the forcible detainer action because the right of possession “was so

intertwined” with title to the Property that the county court lacked jurisdiction. Chowdhury’s brief

states the county court considered, but orally denied, the motion during a March 15, 2018 hearing

at which the county court had “specific evidence” of the district court action. However, there is

no reporter’s record of March 15, 2018 hearing.

       During a subsequent bench trial in county court, KGI offered into evidence without

objection the deed of trust, a substitute trustee’s deed showing Elegant Investment Group, Inc.,

Holiday Lodge, Inc., and Tuesday Real Estate, LLC bought the Property at a foreclosure sale, a

special warranty deed showing the Property was sold to KGI, and the notice to vacate KGI sent to

Chowdhury. Chowdhury offered no evidence and raised the district court action only tangentially

by asking a KGI officer testifying at trial if he had been aware a lawsuit challenging the foreclosure

                                                 –2–
was pending when KGI received the deed. The officer testified he had not been aware of the

lawsuit. Following trial, the county court entered a final judgment awarding possession of the

property to KGI.

                                           JURISDICTION

       Whether a court has subject-matter jurisdiction is a question of law reviewed de novo.

Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468, 476 (Tex. 2012). The justice court of

the precinct where a property is located has jurisdiction over forcible detainer actions related to

that property. See TEX. PROP. CODE ANN. § 24.004(a); TEX. GOV’T CODE ANN. § 27.031(a)(2);

Rice v. Pinney, 51 S.W.3d 705, 708 (Tex. App.—Dallas 2001, no pet.). A party may appeal a

justice court’s judgment to a county court for trial de novo, but the county court’s jurisdiction is

confined to the justice court’s jurisdictional limits. TEX. R. CIV. P. 510.10(c); Rice, 51 S.W.3d at

708.

       The only issue in a forcible detainer action is which party has the right to immediate

possession of the property. Shutter v. Wells Fargo Bank, N.A., 318 S.W.3d 467, 470–71 (Tex.

App.—Dallas 2010, pet. dism’d w.o.j.). Whether the sale of the property under a deed of trust is

invalid may not be determined in a forcible detainer and must be brought in a separate suit. Id. at

471; see TEX. R. CIV. P. 510.3(e) (“The court must adjudicate the right to actual possession and

not title.”). However, the mere existence of a title dispute will not deprive the justice court of its

jurisdiction; a forcible detainer action may be prosecuted in justice court concurrently with a title

dispute in district court. Morris v. Am. Home Mortgage Serv., Inc., 360 S.W.3d 32, 35 (Tex.

App.—Houston [1st Dist.] 2011, no pet.); Rice, 51 S.W.3d at 713. A justice court lacks jurisdiction

to determine a right to possession only if resolution of that right depends upon resolution of a title

dispute. Morris, 360 S.W.3d at 34–35. In order to defeat jurisdiction, the title issue must be “so

integrally linked to the issue of possession that possession may not be determined without first

                                                 –3–
determining title.” Falcon v. Ensignia, 976 S.W.2d 336, 338 (Tex. App.—Corpus Christi 1998,

no pet.).

                                                                ANALYSIS

           On appeal, Chowdhury contends the county court lacked jurisdiction because the district

court’s TRO precluded KGI from prosecuting the forcible detainer action and rendered the justice

court’s judgment void. Chowdhury also asserts the right to possession was so intertwined with

title to the Property that there could be no jurisdiction.

           The record contains no evidence of the TRO or any other evidence regarding the district

court action. Chowdhury’s brief claims the county court had specific evidence of the district court

action, but cites only his motion to dismiss, plea to abate, and plea to the jurisdiction, which is not

evidence to support his assertions that the county court lacked jurisdiction. See Laidlaw Waste

Systems (Dallas), Inc. v. City of Wilmer, 904 S.W.2d 656, 660 (Tex. 1995) (“Generally, pleadings

are not competent evidence, even if sworn or verified.”). The record simply does not show KGI

pursued its forcible detainer action in contravention of a TRO or that a pending title dispute was

integrally linked with right to possession of the Property. Accordingly, we must conclude the

county court retained jurisdiction to consider the right to immediate possession of the Property. 2

See Jaimes v. Fed. Nat’l Mortgage Ass’n, No. 03-13-00290-CV, 2013 WL 7809741, *5 (Tex.

App.—Austin Dec. 4, 2013, no pet.) (mem. op.) (references to alleged purchase of property made

in motion to dismiss and plea in abatement, reply brief, and by counsel at trial were no evidence

to support claim to superior title depriving county court of jurisdiction); Falcon, 976 S.W.2d at

338) (specific evidence of title dispute required to raise issue of jurisdiction). We overrule

Chowdhury’s first and second issues.



     2
       Chowdhury does not dispute KGI’s proof establishing the allegations in KGI’s forcible detainer petition or whether KGI established, in the
absence of any title dispute, that it was entitled to immediate possession of the Property.

                                                                     –4–
      We affirm the county court’s final judgment.



                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE




180716F.P05




                                            –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JOHN CHOWDHURY, Appellant                            On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
 No. 05-18-00716-CV          V.                       Trial Court Cause No. CC-18-01053-E.
                                                      Opinion delivered by Justice Brown;
 KINGDOM GROUP INVESTMENTS,                           Justices Bridges and Nowell participating.
 Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellee KINGDOM GROUP INVESTMENTS recover its costs of
this appeal from appellant JOHN CHOWDHURY.


Judgment entered this 25th day of April 2019.




                                                –6–